Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10617096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Prince on 01/14/2022.

The application has been amended as follows: 

(currently amended) A pet carrying backpack comprising:
a backpack body comprising an interior compartment configured to support a pet therein;
shoulder straps disposed on and extending from the backpack body;
being configured to accommodate of the pet; and
one or more contouring straps disposed on the backpack body that are configured to shape the interior compartment of the backpack.
(currently amended) The pet carrying backpack of claim 21, wherein the backpack body comprises a bottom panel, a front panel, a rear panel, a right-side panel, and a left-side panel that collectively define the interior compartment, and wherein the paw holes are disposed on the front panel above the shoulder straps.
(previously presented) The pet carrying backpack of claim 22, wherein a pet carrying platform is disposed on or within the bottom panel.
(previously presented) The pet carrying backpack of claim 22, wherein the at least one contouring strap is disposed on at least one or more of the back panel, the left-side panel, and the right-side panel.
(previously presented) The pet carrying backpack of claim 22, wherein the right-side panel and the left-side panel comprise vents to facilitate airflow within the interior compartment. 
(previously presented) The pet carrying backpack of claim 25, wherein the vents comprise a webbed material.
(previously presented) The pet carrying backpack of claim 25, wherein the vents extend from a top portion of the backpack body to the bottom panel.
(previously presented) The pet carrying backpack of claim 27, further comprising pockets that at least partially overlap the vents, the pockets being at least partially formed from a mesh material.
(previously presented) The pet carrying backpack of claim 22, wherein the shoulder straps are disposed on and extend from the front panel of the backpack body, and the pet carrying backpack further comprises a vertical zipper disposed on the rear panel of the backpack body, the vertical zipper facilitating ingress and egress to and from the interior compartment.
(previously presented) The pet carrying backpack of claim 29, wherein a first contouring strap of the one or more contouring straps is disposed on the backpack body to cross over the vertical zipper.
(previously presented) The pet carrying backpack of claim 30, wherein the first contouring strap is oriented substantially perpendicular to the vertical zipper.
(previously presented) The pet carrying backpack of claim 21, further comprising a vertical zipper disposed on the backpack body, the vertical zipper facilitating ingress and egress to and from the interior compartment.
(previously presented) The pet carrying backpack of claim 32, wherein a first contouring strap of the one or more contouring straps is disposed on the backpack body to cross over the vertical zipper.
(previously presented) The pet carrying backpack of claim 33, wherein the first contouring strap is oriented substantially perpendicular to the vertical zipper.
(currently amended) The pet carrying backpack of claim 21, further comprising a collar forming a top 
(currently amended) The pet carrying backpack of wherein edges of the paw holes are lined with a resilient liner comprising neoprene or polychloroprene.
(previously presented) The pet carrying backpack of claim 21, further comprising an attachment ring disposed in the interior compartment, the attachment ring being configured to attach to a pet collar of the pet supported in the interior compartment.
(previously presented) The pet carrying backpack of claim 21, further comprising clips attached to the backpack body and a clip-on bag that is selectively attachable to and detachable from the backpack body via the clips.
(currently amended) A pet carrying backpack comprising:
a backpack body comprising an interior compartment configured to support a pet therein;
a collar forming in a top portion of the backpack body, the collar being configured to allow a head of the pet supported in the interior compartment to protrude therethrough;
shoulder straps disposed on and extending from the backpack body;
above the shoulder straps and below the collar; and
one or more contouring straps disposed on the backpack body that are configured to shape the interior compartment of the backpack.
(currently amended) A pet carrying backpack comprising:
a backpack body comprising an interior compartment configured to support a pet therein;
shoulder straps disposed on and extending from a front the backpack body;

a zipper disposed on a back of the backpack, the zipper facilitating ingress and egress of the pet to and from the interior compartment; and
one or more straps disposed on the backpack body that are configured to cross over the zipper.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the pet carrying backpack as claimed including the paw holes being disposed on a front panel above the shoulder straps such that the paws of the pet can rest on an upper back or shoulder of a user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA L BARLOW/Primary Examiner, Art Unit 3644